DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see pgs. 9-10 of the Remarks filed 8/11/2011, with respect to the rejection of claims 21-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 21-23 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 7-8, 10, 14-15, 17 and 20-24 are allowed.
Independent claims 3, 10 and 17 describe selecting an intra prediction mode for one or more blocks based on a coding cost by beginning with a smallest possible partitioning unit and going to a largest coding unit to determining an intra-prediction coding cost for the coding unit and determining a prediction unit and an intra prediction mode for each prediction unit based on the coding costs, and performing approximate reconstruction on each of the blocks using the selected intra-prediction mode by applying a simplified transform, simplified inverse simplified quantization, inverse simplified transform and reconstruction of the simplified block wherein the simplified transform is applied without using a multiplication operation. 
The closest arts are Wang, Gotze and Kottke. Wang discloses determining an intra mode for encoding a prediction unit by determining a minimum coding cost for the intra mode by performing a simplified intra prediction using a simplified transform and quantization process. Gotze teaches 
Claims 1, 7-8, 14-15 and 20-24 depend from claims 3, 10 and 17 respectively and are allowed for the same reasons. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423